Name: Commission Regulation (EEC) No 803/82 of 5 April 1982 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/ 10 6. 4. 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 803/82 of 5 April 1982 on the supply of common wheat to the World Food Programme as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (% as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the European Communities has expressed its intention to grant, under a Community measure, 8 093 tonnes of cereals to the World Food Programme under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1982. For the Commission Poul DALSAGER Member of the Commission o OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 382, 31 . 12. 1981 , p. 37 . 0 OJ No L 281 , 1 . 11 . 1975, p . 89. (4) OJ No 106, 30. 10 . 1962, p . 2553/62. ( «) OJ No L 192, 26. 7. 1980, p. 11 . f) OJ No L 334, 21 . 11 . 1981 , p . 27.o OJ No L 263, 19 . 9 . 1973, p. 1 . 6. 4. 82 Official Journal of the European Communities No L 92/11 ANNEX la 1 . Programme : 1981 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Republic of Sudan 4. Product to be mobilized : common wheat 5. Total quantity : 6 806 tonnes 6. Number of lots : one (in three parts) 1 . (645 EXP) 3 000 tonnes 2. (2503) 2 200 tonnes 3. (260 l /Q) 1 606 tonnes 7. Intervention agency responsible for conducting the procedures : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-Paris T (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention 10. Packaging : in bulk plus 140 000 empty new jute sacks of a capacity of 50 kilograms, 100 needles and sufficient twine  marking on the bags (in letters at least 5 cm high) : 1 . 'SUDAN 645 EXP/WHEAT/PORT SUDAN/GIFT OF THE EUROPEAN ECONOMIC COMMUNITY/ACTION OF THE WORLD FOOD PROGRAMME' (62 000 sacks) 2. 'SUDAN 2503/WHEAT/PORT SUDAN/GIFT OF THE EUROPEAN ECONOMIC COMMUNITY/ACTION OF THE WORLD FOOD PROGRAMME' (45 000 sacks) 3 . 'SUDAN 260 1 /Q/WHEAT/PORT SUDAN/GIFT OF THE EUROPEAN ECONOMIC COMMUNITY/ACTION OF THE WORLD FOOD PROGRAMME' (33 000 sacks) 11 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine costs : tendering 15. Deadline for the submission of tenders : 12 noon on 21 April 1982 16. Shipment period : May 1982 17. Security : 6 ECU per tonne No L 92/ 12 Official Journal of the European Communities 6. 4. 82 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung "Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ® Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 1 865 4 941 Compagnie des docks et entrepÃ ´ts des ports de Paris (CODEP) 45, avenue Victor Hugo F-75116 Paris Magasins gÃ ©nÃ ©raux de France Lotissement industriel d'Ã pluchÃ ©s Silos de Saint-Ouen-l'AumÃ ´ne F-95310 Saint-Ouen-l'AumÃ ´ne 6. 4. 82 Official Journal of the European Communities No L 92/ 13 ANNEX Ila 1 . Programme : 1981 2. Recipient : World Food Programme (WFP) 3. Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5. Total quantity : 1 287 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedures : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-Paris 7e (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention 10. Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'ETHIOPIA 2488 / WHEAT / ASSAB / GIFT OF THE EUROPEAN ECONOMIC COM ­ MUNITY / ACTION OF THE WORLD FOOD PROGRAMME' , 11 . Port of shipment : a Community port 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine costs : tendering 15. Deadline for the submission of tenders : 12 noon on 21 April 1982 16. Shipment period : May 1982 17. Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R\ No L 92/ 14 Official Journal of the European Communities 6. 4. 82 BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  116  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ) Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port 1 287 Compagnie des docks et entrepÃ ´ts des ports de Paris (CODEP) 45, avenue Victor Hugo Magasins gÃ ©nÃ ©raux de France Lotissement industriel d'Ã pluchÃ ©s Silos de Saint-Ouen-fAumÃ ´ne F-75116 Paris F-95310 Saint-Ouen-fAumÃ ´ne Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap